Citation Nr: 1750022	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  16-59 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right leg, to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

2.  Entitlement to service connection for varicose veins of the left leg, to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

3.  Entitlement to service connection for neuropathy of the right foot (other than right Morton's neuroma), to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

4.  Entitlement to service connection for neuropathy of the left foot (other than left Morton's neuroma), to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

5.  Entitlement to service connection for bursitis of the left foot, to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

6.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the November 2016 Substantive Appeal, the Veteran requested a live videoconference at a local VA office (video conference Board hearing).  Subsequently, the Veteran withdrew the request for a video conference Board hearing in an April 2017 correspondence; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).
After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issues on appeal are accurately stated as listed on the title page of this decision.  In this regard, in the November 2013 rating decision, the RO denied service connection for bilateral Morton's neuroma and bursitis.  In the November 2014 rating decision, in pertinent part, the RO granted service connection for pes planus, bilateral, to include Morton's neuroma, right, and denied service connection for left Morton's neuroma, right foot neuropathy, and left foot neuropathy.  In the January 2015 Notice of Disagreement, via VA Form 21-0958, the Veteran only expressed disagreement with the denial of service connection for the issues listed in the title page above, to include right foot neuropathy and left foot neuropathy.  The Veteran did not express disagreement with the denial of service connection for left Morton's neuroma.  As such, the only issues on appeal are as listed on the title page of this remand.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for bilateral leg varicose veins, bilateral foot neuropathy, left foot bursitis, and right knee osteoarthritis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran contends that the bilateral leg varicose veins, bilateral foot neuropathy, left foot bursitis, and right knee osteoarthritis are due to the daily squats and jumps performed during service.  In the alternative, the Veteran contends that the bilateral leg varicose veins, bilateral foot neuropathy, left foot bursitis, and right knee osteoarthritis are secondary to the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma.

The Veteran has been afforded numerous VA examinations of the legs, knees, and feet.  It is still unclear, however, whether the Veteran has a current diagnosis of right and/or left foot neuropathy (other than Morton's neuroma).  Most recently, in a June 2016 VA examination, the VA examiner advanced a diagnosis of bilateral peripheral neuropathy; however, while the VA examiner indicated that the symptoms and findings are consistent with a diagnosis of neuropathy given by Dr. Parmenter (the Veteran's private treating podiatrist), the VA examiner also noted that objective evidence of bilateral foot neuropathy, by EMG or NCV, does not exist.  The VA examiner further noted that the Veteran has other foot conditions such as Morton's neuroma and bursitis, which would overlap symptoms (with the claimed neuropathy) to a substantial degree.  At the time of the June 2016 VA examination, no nerve conduction studies, to include an EMG, were performed.

While the June 2016 VA examiner provided adequate opinions regarding whether the bilateral neuropathy and right knee arthritis are directly related to the Veteran's service, to include daily squat jumps, the record does not include opinions regarding whether the bilateral leg varicose veins and left foot bursitis are directly related to the Veteran's service.  In addition, despite the numerous VA examinations afforded to the Veteran, none of the VA examinations adequately address whether the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma permanently aggravated the claimed bilateral leg varicose veins, bilateral foot neuropathy, if any, left foot bursitis, and/or right knee osteoarthritis.  Specifically, the terms "proximately due to" and "the result of" do not encompass the question of aggravation (worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  

Given the Veteran's contentions, to include that the claimed bilateral leg varicose veins, bilateral foot neuropathy, left foot bursitis, and right knee osteoarthritis are due to service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma, the Board finds that an addendum medical opinion that adequately addresses the etiology of the current bilateral leg varicose veins, left foot bursitis, and right knee osteoarthritis is necessary on remand.  Also, another VA examination of the peripheral nerves is warranted to assist in determining the etiology of the bilateral neuropathy (other than Morton's neuroma), if any.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule an appropriate VA examination with a physician to assist in determining the nature and etiology of any current bilateral foot neuropathy (other than Morton's neuroma).  A physician with expertise in neurosurgery is preferred, but not required.  Following a review of all relevant evidence from the electronic claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, which includes an electromyography (EMG), the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability of right and/or left foot neuropathy?  If the Veteran does not have a diagnosed disability of right and/or left foot neuropathy, the VA examiner should so state.

In rendering the opinion requested in paragraph 1a), the VA examiner should explicitly exclude any consideration of bilateral Morton's neuroma.

b) If the Veteran has a current disability of right and/or left foot neuropathy, is it at least as likely as not (a 50 percent probability or greater) that the current right and/or left foot neuropathy is caused by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma?

c) If not caused by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma, is it at least as likely as not (a 50 percent probability or greater) that the right and/or left foot neuropathy is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma?  If the VA examiner opines that the right and/or left foot neuropathy is aggravated by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma, he/she should indicate the degree of disability before aggravation and the current degree of disability.

2. Request that a physician review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current bilateral leg varicose veins, left foot bursitis, and right knee osteoarthritis.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it as least as likely as not (a 50 percent probability or greater) that the current bilateral leg varicose veins, left foot bursitis, and/or right knee osteoarthritis had its onset in service (from January 1960 to December 1962) or is otherwise related to service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the current bilateral leg varicose veins, left foot bursitis, and/or right knee osteoarthritis is caused by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma?

c) If not caused by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma, is it at least as likely as not (a 50 percent probability or greater) that the bilateral leg varicose veins, left foot bursitis, and/or right knee osteoarthritis is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma?  If the VA examiner opines that the bilateral leg varicose veins, left foot bursitis, and/or right knee osteoarthritis is aggravated by the service-connected bilateral pes planus/plantar fasciitis/traumatic arthritis/mid-foot deformity/right Morton's neuroma, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs 2a) through 2c), the VA examiner, should assume, as fact, that the Veteran 1) has current diagnoses of bilateral leg varicose veins, left foot bursitis, and right knee osteoarthritis; and 2) performed daily squats and jumps during active service.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for right and left leg varicose veins, right and left foot neuropathy, left foot bursitis, and right knee osteoarthritis in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

